Title: To Benjamin Franklin from Jean de Neufville & fils, 11 April 1781
From: Neufville, Jean de, & fils
To: Franklin, Benjamin


Honourable Sir!
Amsterdam the 11h. Aprill 1781.
We have the honour to adress Your Excellency by direction of his Excy John Adams Esqr: as Among Some bills Drawn on his Excy Henry Lawrence there offerd one denoted hereunder, which Mr. Adams says to belong to the first parcell we had Accepted, and so referred it to us and to Your Excellency to provide for the payment, about Which in consequence we will wait for her directions. The bills Accepted by His Excy John Adams will likely be provided for by your Excellency as the former we have no Comission about them as yett, we may hope however not to have given to Your Excellency any Dissatisfaction in our former operations, and in what may occurr we begg your Excellency to be persuaded of our readiness to serve her and the American Cause where it may lay in our power and So we have the honour to be with the most respectfull Regard Honourable Sir! Your Excellencys most Obedient & most humble Servants
John DE Neufville & Son.


N°. 10. Exchange for f. 824.—. Bo [Banco] 25. day of Februry 1780. order Charles Handy To the honourable Henry Laurens Esqr.

 
Notation: Neufville John & son 11. April 1781.
